Citation Nr: 1203196	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-41 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for hypertension, claimed as being secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966.  His period of active duty service included service in the Republic of Vietnam from September to December of 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A timely Notice of Disagreement as to the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, and service connection for hypertension was received by VA in October 2008.  After a September 2009 statement of the case continued to deny both of those claims, the Veteran perfected his appeal as to both issues by filing a substantive appeal, via VA Form 9, in September 2009.

The Veteran testified at a September 2011 Travel Board hearing which was held at the Los Angeles RO.  At the Veteran's request, the appellate record was held open for an additional 30 days from the date of the hearing so that the Veteran could submit additional evidence.  Additional evidence was not received by VA during that time.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Entitlement to service connection for PTSD generally requires a showing of the following three elements:  (1) medical evidence showing a diagnosis of the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Effective for all claims either received by VA or pending with VA as of July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were revised.  These revisions have eliminated the requirement for corroborating the reported stressor event for cases where the stressor being claimed is related to the veteran's fear of hostile military or terrorist activity.  For purposes of the revised regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft; and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In cases involving such stressors, the revised regulation requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  38 C.F.R. § 3.304(f)(3);  Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  Effectively, the revised regulation requires that if the stressor reported by the veteran is consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reported stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

In this case, the Board notes that the Veteran has separately been granted service connection for diabetes mellitus, type II based upon presumed exposure to herbicides during service in the Republic of Vietnam.  Hence, VA has conceded that the Veteran's active duty service did include service in Vietnam.  Although the service personnel records do not reflect a specific location of assignment in Vietnam, the Veteran has consistently and credibly asserted that he served at Da Nang, Vietnam as a member of the 435th Tactical Fighter Squadron from September to December of 1965.  The Board notes that the Veteran's May 1966 separation examination report references reported treatment received by the Veteran while in Da Nang, Vietnam.  Also, the Veteran's assertions are supported by a handwritten statement from the widowed spouse of one of the Veteran's service buddies.  This statement attests that the Veteran did in fact serve under her husband's command at Da Nang Air Force Base in Vietnam.  In view of the foregoing, the Board finds that the Veteran did serve in Da Nang, Vietnam from September to December of 1965.

Through his claims submissions and in his Travel Board hearing testimony, the Veteran asserts that he experienced fear of death and bodily harm from incoming enemy fire during his service at Da Nang, Vietnam.  In this regard, he reported that he experienced fear as he was initially flying into Da Nang, Vietnam on board a C-130 aircraft.  According to the Veteran, he heard incoming small arms fire striking the underbelly of the aircraft.  He has also reported that on his first night in Da Nang, he heard the sounds of explosions and incoming rocket fire in the distance and that this experience created a strong sense of fear.  The Veteran has also reported a separate instance in which he observed the body of a Marine guard who had recently been shot in the abdomen at a security check point as he was passing through it on the way to the airfield.  In general, the various stressors reported by the Veteran appear to pertain to general fear of death and bodily harm due to hostile military or terrorist activity.  Moreover, this fear is certainly consistent with the Veteran's service at Da Nang, Vietnam.  Also consistent with the Veteran's contention, Vet Center treatment records from 2006 through 2009 document an ongoing diagnosis of PTSD that is purportedly attributable to his reported Vietnam stressors.

Nonetheless, VA has not yet obtained, from a VA or VA-contracted psychiatrist or psychologist, an opinion that is consistent with the requirements under the revised 38 C.F.R. § 3.304(f)(3).  Hence, the claims file should be provided to a VA or VA-contracted psychiatrist or psychologist.  Following a complete and thorough review of the claims file, the VA or VA-contracted psychiatrist or psychologist should provide a typewritten opinion as to whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to the claimed stressors.  In view of the foregoing remand, VA should also make efforts to obtain records of any psychiatric treatment since October 2009, the date of the most recent treatment record in the claims file.

Insofar as the Veteran's claim of service connection for hypertension, claimed as being secondary to diabetes mellitus, type II, a September 2008 private treatment record from Dr. S.M.K. expresses that he noted that the Veteran had hypertension at his initial treatment in 1997.  According to Dr. S.M.K., the Veteran's blood pressure was measured at that time as averaging 168 systolic with diastolic ranging from the high 80's to the low 90's.  Dr. S.M.K. also acknowledged that the Veteran was not diagnosed with diabetes in 1997, but stated that blood sugar readings around that time were higher than normal.  Specific blood pressure readings and blood sugar readings are not expressed in the record.  According to Dr. S.M.K., he has remained the Veteran's primary care internist since that time.  The Board notes that a VA 21-4142 release for records from Dr. S.M.K.'s office was executed and provided by the Veteran in October 2008.

Notwithstanding the above, no other treatment records from Dr. S.M.K. have been associated with the claims file.  Although, as noted above, a release for those records was given by the Veteran in October 2008, no documented efforts have been made by VA to seek out and obtain the complete treatment records from Dr. S.M.K.  Given the opinions expressed in the September 2008 treatment record, the complete treatment records for Dr. S.M.K., dating back to the Veteran's initial treatment in 1997, are relevant and highly probative as to the diagnosis and etiology of the Veteran's reported hypertension.  As such, efforts must be made to obtain those records and to associate them with the claims file.  38 C.F.R. § 3.159(c)(1).

The Board also notes that the Veteran has not yet been afforded a VA examination to determine the etiology of his hypertension.  In view of the Veteran's assertion that his hypertension is secondary to his service-connected diabetes mellitus and Dr. S.M.K.'s recollection that the Veteran's blood sugar was higher than normal at the time that he was diagnosed with hypertension in 1997, the Board finds that such a VA examination is necessary to determine the etiology of the Veteran's hypertension.  Accordingly, the Veteran should be afforded a VA examination with an appropriate examiner to determine the etiology of his hypertension.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, and for service connection for hypertension, claimed as being secondary to diabetes mellitus, type II.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain his complete treatment records from Dr. S.M.K., to schedule a VA examination from a VA or VA-contracted psychiatrist or psychologist for an opinion that is consistent with the revised 38 C.F.R. § 3.304(f)(3), and to schedule the Veteran for a VA examination to determine the etiology of his hypertension.

The Veteran should also be provided a VA Form 21-4142 release and be requested to identify on the release the current name(s) and address(es) of Dr. S.M.K. and any VA or private treatment providers who have treated his acquired psychiatric disorder and/or hypertension since October 2009.

2.  Then, the RO should contact Dr. S.M.K. and obtain the treatment records which pertain to all treatment received by the Veteran from Dr. S.M.K. since 1997.  The RO should also contact any other private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records from those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Then, the Veteran's claims file must be made available to a VA or VA-contracted psychiatrist or psychologist and the VA or VA-contracted psychiatrist or psychologist should be requested to review the entire claims file.  Then, the VA or VA-contracted psychiatrist or psychologist must be requested to provide a typewritten opinion as to whether it is at least as likely as not that the Veteran's reported stressors are adequate to support a diagnosis of PTSD, and, whether it is at least as likely as not that the Veteran's symptoms are related to those reported stressors.  A complete rationale for each of the provided opinions, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the requested typewritten report.

If the VA or VA-contracted psychiatrist or psychologist determines that the opinions requested above cannot be rendered without an interview and mental status examination of the Veteran, then a VA examination should be scheduled with the VA or VA-contracted psychiatrist or psychologist.

All tests and studies deemed necessary by the examiner must be performed.  As requested above, the VA or VA-contracted psychiatrist or psychologist must offer opinions as to whether it is at least as likely as not that the Veteran's reported stressors are adequate to support a diagnosis of PTSD, and, whether it is at least as likely as not that the Veteran's symptoms are related to those reported stressors.  

The VA or VA-contracted psychiatrist or psychologist should also render an opinion as to whether it is at least as likely as not that the Veteran has any other psychiatric disorder other than or in addition to PTSD that is at least as likely as not etiologically related to an incident, disease, or injury of service origin.  

Once again, a complete rationale should be provided for all opinions rendered, with discussion of relevant findings on examination, relevant evidence in the claims file, and applicable medical principles, expressed in a typewritten report.

4.  The Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of his claimed hypertension.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to confirm the Veteran's diagnosis of hypertension and to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed hypertension is proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II; or, is related to an injury or illness incurred by the Veteran during his active duty service.  In formulating this opinion, the VA examiner is requested to also offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed hypertension is aggravated to an ascertainable and permanent degree by the Veteran's service-connected diabetes mellitus, type II, or any other service-connected disorder.  
 
A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service personnel records, service treatment records, post-service VA and private treatment records, the Veteran's hearing testimony, and the Veteran's claims submissions), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, and for service connection for hypertension, claimed as being secondary to diabetes mellitus, type II, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative (if one has been appointed) should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

